DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021, has been entered.
Claims 1-3, 15, 18, 28, 30, 36, 39, 44-46, 59, 61, 63, 72, 74, 87, and 90 are pending and have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2021, was filed after the mailing date of the Notice of Allowance on March 22, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend the last line of claim 1 as follows:
“ozone, thereby forming the porous composite ceramic material.”

Please amend lines 2 and 3 of claim 3 as follows:
“comprises one or more of polyolefins, poly(alkenyl aromatic)s, poly(conjugated dienes)[[s]], hydrogenated poly(conjugated dienes)[[s]].”

Please amend the last line of claim 44 as follows:
“light in the presence of ozone, to thereby form the porous composite ceramic material.”

Please amend lines 2 and 3 of claim 46 as follows:
“comprises one or more of polyolefins, poly(alkenyl aromatic)s, poly(conjugated dienes)[[s]], hydrogenated poly(conjugated dienes)[[s]].”

Please amend line 2 of claim 72 as follows:
“exposing the nanoparticle infiltrated swelled block copolymer to the gaseous inorganic precursor…”

The following is an examiner’s statement of reasons for allowance: See prior Notice of Allowance dated March 22, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
April 28, 2021